


110 HR 5722 IH: International Megan’s Law of

U.S. House of Representatives
2008-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5722
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2008
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Payne, Mr. Fortenberry,
			 Mr. Pitts,
			 Mr. Wolf, Mrs. Drake, Ms.
			 Ros-Lehtinen, Mr. Chabot,
			 and Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To mandate reporting requirements for convicted sex
		  traffickers and other sex offenders intending to engage in international
		  travel, to provide advance notice of convicted sex offenders who intend to
		  travel outside the United States to the government of the country of
		  destination, to prevent entry into the United States by any foreign sex
		  offender, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 International Megan’s Law of
			 2008.
		2.Findings and
			 declaration of purposes
			(a)FindingsCongress
			 finds the following:
				(1)Megan Nicole
			 Kanka, who was 7 years old, was abducted, sexually assaulted, and murdered in
			 1994, in the State of New Jersey by a violent predator who had been convicted
			 previously of a sex offense.
				(2)In 1996, Congress
			 adopted Megan’s Law (Public Law 104–145) as a means to encourage States to
			 inform the public of sex offenders who had been convicted and are present in
			 their communities.
				(3)In 2006, Congress adopted the Sex Offender
			 Registration and Notification Act (title I of Public Law 109–248), which
			 further strengthens the national standards for sex offender registration and
			 public notification.
				(4)Since 2003, U.S. Immigration and Customs
			 Enforcement has made nearly 11,000 arrests, including over 9,100 arrests of
			 non-United States citizens, of persons suspected of illegally exploiting
			 children. Violations include child pornography, child sex tourism and
			 facilitators, and trafficking of minors.
				(5)It
			 is estimated that more than 2 million children are exploited each year in the
			 global commercial sex trade.
				(b)Declaration of
			 purposesThe purposes of this Act and the amendments made by this
			 Act are to prevent the international travel of sex traffickers and other sex
			 offenders who intend to commit a sexual offense by—
				(1)expanding access
			 to information about known sex offenders in the United States who intend to
			 travel outside the United States;
				(2)ensuring that
			 foreign nationals who have committed a sex offense are denied entry into the
			 United States;
				(3)including information in the annual report
			 to Congress required by section 110(b)(1) of the Trafficking Victims Protection
			 Act of 2000 (22 U.S.C. 7107(b)(1)) regarding the establishment of systems to
			 identify and provide notice of international travel by sex offenders to
			 destination countries; and
				(4)providing assistance to foreign countries
			 under the Foreign Assistance Act of 1961 to meet the requirements described in
			 paragraph (3).
				3.Sex offender
			 travel reporting requirement
			(a)Duty To
			 reportAn individual who is
			 required to register pursuant to section 113 of the Sex Offender Registration
			 and Notification Act shall notify an appropriate jurisdiction or jurisdictions
			 in conformity with the rules issued under subsection (b) not later than 21 days
			 before departure to or arrival from a foreign place. A jurisdiction so notified
			 shall promptly inform the Secretary of Homeland Security and the Attorney
			 General.
			(b)Rules for
			 reportingNot later than 90
			 days after the enactment of this Act, the Secretary of Homeland Security and
			 the Attorney General shall make rules to carry out subsection (a) in the light
			 of the purposes of this Act. Such rules—
				(1)shall establish
			 procedures for reporting under subsection (a);
				(2)shall set forth
			 the information required to be reported; and
				(3)may provide for
			 appropriate alternative reporting in situations, such as emergencies, where the
			 requirement of subsection (a) is impracticable or inappropriate.
				(c)Criminal penalty
			 for failure To report
				(1)New
			 offenseSection 2250 of title
			 18, United States Code, is amended by adding at the end the following:
					
						(d)Whoever knowingly fails to report his or
				her travel to or from a foreign place as required by the International Megan’s
				Law of 2007 shall be fined under this title or imprisoned not more than 10
				years, or both.
						.
				(2)Amendment to
			 heading of sectionThe heading for section 2250 of title 18,
			 United States Code, is amended by inserting or report international
			 travel after register.
				(3)Conforming
			 amendment to affirmative defenseSection 2250(b) of title 18,
			 United States Code, is amended by inserting or (d) after
			 (a).
				(4)Conforming
			 amendment to Federal penalties for violent crimesSection 2250(c) of title 18, United States
			 Code, is amended by inserting or (d) after (a)
			 each place it appears.
				(5)Clerical
			 amendmentThe item relating
			 to section 2250 in the table of sections at the beginning of chapter 109B of
			 title 18, United States Code, is amended by inserting or report
			 international travel after register.
				(d)Duty To notify
			 sex offenders of reporting requirementWhen an official is
			 required under the Sex Offender Registration and Notification Act to notify an
			 offender of a duty to register under that Act, the official shall also, at the
			 same time—
				(1)notify that
			 offender of that offender’s duty to report under this section and the procedure
			 for fulfilling that duty; and
				(2)require the
			 offender to read and sign a form stating that the duty to report and the
			 procedure for reporting has been explained and that the offender understands
			 the reporting requirement.
				4.Notification to
			 foreign authorities of international travel by sex offenders
			(a)In
			 generalIn order to protect
			 children and others and prevent sex trafficking, the Secretary of Homeland
			 Security shall establish a system in consultation with the Attorney General and
			 the Secretary of State whereby the appropriate authorities in relevant foreign
			 countries or territories are notified in a timely manner about travel outside
			 the United States by persons required to register under the Sex Offender
			 Registration and Notification Act and to report pursuant to section 3 of this
			 Act.
			(b)Foreign
			 authorities To be given sufficient informationEach foreign
			 authority notified under subsection (a) shall be given sufficient identifying
			 information so as to be able to properly identify and track the registered
			 individual.
			(c)Technical
			 assistanceThe Secretary of State may provide technical
			 assistance to foreign authorities in order to enable such authorities to
			 participate more effectively in the notification program established under this
			 section.
			5.Immigration law reform
			 to prevent admission of sex offenders to the united statesSection 212(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C.1182(a)(2)) is amended by adding at the end the
			 following:
			
				(J)Sex
				offendersAny alien convicted
				of, or who admits having committed, or who admits committing acts which
				constitute the essential elements of, a sex offense (as defined in section 111
				of the Sex Offender Registration and Notification Act (title I of Public Law
				109–248)) is
				inadmissible.
				.
		6.Annual Report on
			 Status of Severe Forms of Trafficking in Persons and implementation
			 assessment
			(a)In
			 generalSection 110(b)(1) of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)) is
			 amended—
				(1)in subparagraph
			 (C), by striking and at the end;
				(2)by
			 redesignating subparagraph (D) as subparagraph (E); and
				(3)by
			 inserting after subparagraph (C) the following:
					
						(D)(i)a list of those
				countries that have established a system—
								(I)to identify sex offenders (as defined for
				purposes of the Sex Offender Registration and Notification Act (title I of
				Public Law 109–248; 42 U.S.C. 16911)) traveling to the United States or any
				other country; and
								(II)to notify the United States or the other
				country of—
									(aa)the identity of the
				individual,
									(bb)the nature of the sex offense for
				which the individual was convicted, and
									(cc)the anticipated manner, date, and
				time of the individual’s arrival in the United States or the other
				country,
									prior to
				the individual’s travel;(ii)a list of those countries that are
				making substantial progress in establishing a system pursuant to clause (i),
				and the estimated time of completion;
							(iii)a list of those countries that do
				not have and are not making substantial progress in establishing a system
				pursuant to clause (i); and
							(iv)an assessment as to the progress
				made and difficulties that exist in establishing a system pursuant to clause
				(i) on a global scale, and the extent of inter-country cooperation with respect
				to sex offender travel notifications;
				and
							.
				(b)Assessment
			 requiredNot later than two
			 years after the date of the enactment of this Act, the President shall transmit
			 to the appropriate congressional committees an assessment based on the
			 information provided pursuant to subparagraph (D) of section 110(b)(1) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1) (as added by
			 subsection (a) of this section), as to how an amendment to section 108(a) of
			 such Act (22 U.S.C. 7106(a)) to include the establishment of a system described
			 in subparagraph (D) of section 110(b)(1) of such Act (as added by subsection
			 (a) of this section) would facilitate and contribute to advancing the
			 establishment of such a system on a global scale.
			(c)Appropriate
			 congressional committees definedFor purposes of subsection (b),
			 the term appropriate congressional committees means the
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate.
			7.Assistance to
			 foreign countries to meet minimum standards for the elimination of
			 trafficking
			(a)In
			 generalThe President is
			 strongly encouraged to exercise the authorities of section 134 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2152d) to provide assistance to foreign
			 countries directly, or through nongovernmental and multilateral organizations,
			 for programs, projects, and activities designed to establish systems to
			 identify and provide notification of sex offenders traveling to the United
			 States or any other country.
			(b)DefinitionIn this section, the term sex
			 offender has the meaning given the term for purposes of the Sex
			 Offender Registration and Notification Act (title I of Public Law 109–248; 42
			 U.S.C. 16911)).
			8.Congressional
			 report
			(a)Report
			 requiredNot later than one
			 year after the enactment of this Act and every year for 4 years thereafter, the
			 President shall submit to the appropriate congressional committees a report on
			 the implementation of this Act and the amendments made by this Act,
			 including—
				(1)the number of sex
			 offenders who report travel to or from a foreign place pursuant to section 3(a)
			 of this Act;
				(2)the number of sex
			 offenders prosecuted and convicted for failing to report travel to or from a
			 foreign place pursuant to section 3(a) of this Act; and
				(3)what actions have
			 been taken, if any, by foreign countries and territories of destination
			 following notification pursuant to section 4 of this Act.
				(b)Appropriate
			 congressional committees definedFor purposes of subsection (a),
			 the term appropriate congressional committees means the
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate.
			9.Authorization of
			 appropriationsTo carry out
			 this Act and the amendments made by this Act, there are authorized to be
			 appropriated such sums as may be necessary for each of the fiscal years 2009
			 through 2013.
		
